Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 08/23/2022 for application number 17/105,832. Claims 1 and 14 have been amended. The applicant’s acknowledgement of claim interpretation under 35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph is made of record.  The claim interpretation under 35 USC § 112 (pre-AIA ), Sixth Paragraph- Invoking is withdrawn based on the claim amendments. Claims 1-27 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 14, and 26-27 are objected to because of the following informalities:
Claims 1, 14, and 26-27 should read, “…wherein the first set of RACH preambles is different from a second set of RACH preambles reserved for other communication purposes.”, because there is no standard set of RACH preambles for “communication purposes”.
Appropriate correction/s is/are required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the element “receiving, from the BS, a RA response for positioning purposes that is different from a RA response for communication purposes in at least a transmit power” is vague and unclear. Does the phrase “transmit power” apply to transmission form the network entity to a UE or from the UE to network entity? 
For the purpose of examination, this claim element is assumed to read (according to original claim 4) “ receiving, from the BS, a RA response for positioning purposes, comprising an uplink (UL) grant indicating a transmit power, that is different from a transmit power for other communication purposes 

Claim 14 is rejected for the same reasons mutatis mutandis, and a similar assumption is made for the purpose of examination.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 16 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 4, the additional feature, “receiving a RA response comprising an uplink (UL) grant indicating a transmit power that is different from a transmit power for communication purposes” does not limit the parent claim 1 any further as it appears to be similar to “receiving, from the BS, a RA response for positioning purposes that is different from a RA response for communication purposes in at least a transmit power” recited in claim 1 (see 112(b) rejection above).

Claim 16 is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-6, 9, 14-18, 21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (WO 2020197829 A1; hereinafter “Goyal”) in view of Jeong et al. (US 20220124834 A1; hereinafter “Jeong”), and further in view of 3GPP R1-2008083 (hereinafter “NPL1”).

Regarding claim 1, Goyal discloses a method of wireless communication performed by a user equipment (UE), the method comprising: 
receiving, from a base station (BS), an indication of a random access (RA) channel (RACH) preamble, wherein the RACH preamble is a member of a first set of RACH preambles reserved for positioning purposes ([0133] According to embodiments, one or more preambles from a set of RACH preambles (= a first set of RACH preambles) may be allocated to perform idle/inactive mode positioning; [0183] an idle/inactive mode WTRU may be configured to use a positioning preamble for the PA-common positioning preamble group, for example chosen (e.g., randomly, any) from the (e.g., available) preamble IDs. According to embodiments, an idle/inactive mode WTRU may have been assigned a positioning preamble ID (= a RACH preamble from the first set pf RACH preambles) by the network before entering the idle/inactive mode.), 
wherein the first set of RACH preambles is different from a second set of RACH preambles reserved for communication purposes, and wherein the first set of RACH preambles and the second set of RACH preambles are associated with the BS ([0132] and Fig. 11: The BS 1101 which is selected by the WTRU 1110 to initiate the uplink-based positioning procedure may be referred to herein as the reference BS 1101; [0133] The preambles allocated for idle/inactive mode positioning, which may be referred to herein as positioning preambles, may be used by a WTRU 1110 to transmit a positioning request. The positioning preambles may not be assigned for contention-based and/or contention-free RACH procedures. In other words, the positioning preambles (= a first set of RACH preambles) may be different from other preambles (= a second set of RACH preambles) assigned to (e.g., any other) RACH procedures.);
detecting, while in a radio resource control (RRC) idle or RRC inactive state, a positioning event ( [0113] A WTRU may trigger, be triggered to provide and/or provide (e.g. transmit) a positioning measurement report based on a (e.g., pre-configured) network event (indicating a positioning event) observed by the WTRU (e.g. any of the WTRU leaving its tracking area ID, the WTRU reselecting a new BS, etc.).); 
transmitting, to the BS, the RACH preamble; and receiving, from the BS, a RA response for positioning purposes that is different from a RA response for communication purposes ([0135] and Fig. 11: According to embodiments, after sending a positioning request 1114 (e.g., any of a positioning preamble transmission and a transmission in a positioning resource), the WTRU 1110 may monitor for reception of a positioning MSG2 RAR 1116 (e.g., a PRAR), for example in a PRAR (e.g., time) window 1115. A positioning random access response 1116 may be referred to herein as any of a “positioning RAR” and a “PRAR”; PRAR is indicated as being different from a normal RAR).
Goyal further discloses that the positioning RAR includes information that identifies its mapping to the positioning preamble ([0135] a PRAR 1116 may include an information indicating for which transmitted preamble(s) the PRAR 1116 may correspond or may be intended.).  
But Goyal does not explicitly disclose “receiving, from the BS, a RA response for positioning purposes, comprising an uplink (UL) grant indicating a transmit power, that is different from a transmit power for other communication purposes 
However, in the same field of endeavor, Jeong discloses an RA response for positioning purposes comprising a random access preamble identifier that is mapped to the RACH preamble ([0099] FIG. 10 illustrates an example MAC sub-PDU format in RAR MAC PDU 1000; [0101] A MAC subheader in MAC subPDU includes following fields:…(3) a random access preamble identifier field (RAPID): the random access preamble identifier field identifies the transmitted random access preamble.).
Furthermore, in the same field of endeavor, NPL1 discloses positioning measurement reporting as small data using PUSCH in Msg3 of the RACH procedure in order to minimize UE power consumption (Sec. 3: If the DL positioning is initiated by network, idle/inactive UE at least need to provide the PRS measurements to gNB. According to the Rel-17 small data WI, the small data can be transmitted during the RACH procedure. So a straightforward way for idle and inactive UE reporting the PRS measurements is using PUSCH in Msg 3 or Msg A during RACH procedure.). Based on this teaching, a skilled artisan would have been able to derive “receiving, from the BS, a RA response for positioning purposes, comprising an uplink (UL) grant indicating a transmit power, that is different from a transmit power for other communication purposes”, because it is well known that UL transmit power needed for transmitting small data in a smaller size message would be less than the UL transmit power for normal communication with larger message size (e.g., see 3GPP TS36.321 V16.2.0 (2020-09), sec. 5.1.1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goyal, based on the above teaching from Jeong and NPL1, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to ensure that the RAR is transmitted to the UE that sent the RACH preamble.

Regarding claim 3, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth, and Goyal further discloses receiving a RA response comprising a timing advance field ([0124] the RAR may include, include information indicating, indicate or otherwise provide (collectively "provides") a timing advance (TA) to configure uplink synchronization for the WTRU; [0172] if the difference between the WTRU’s current positioning measurement value (e.g., any of OTDOA, RSTD, etc.) and the previous measurement value exceeds the first (e.g., threshold) value but is smaller than the second (e.g., threshold) value, the WTRU may determine (e.g., estimate) that its timing advance (TA) has changed by a first value (e.g., TA(current) = TA(previous)+1 , TA(current) = TA(previous)-l). According to embodiments the WTRU may apply the new TA value to the uplink positioning preamble transmission.).
Furthermore, Jeong discloses receiving a RA response comprising a timing advance field having a width according to an RAR format ([0098] When the UE#1 receives RAR MAC PDU, the UE#1 adjusts UL TA based on the timing advance command (TAC) value according to the MAC RAR format#1. On the other hand, when the UE#2 receives RAR MAC PDU, the UE#2 adjusts UL TA based on the TAC value according to the MAC RAR format#2. [0130] In Step 1212, the first format of the MAC subPDU includes a first length of a timing advance (TA) command field and the second format of the MAC subPDU includes a second length of a TA command field, and the second length of the TA command field is longer than the first length of the TA command field.).
Although Goyal, Jeong, and NPL1 do not explicitly disclose receiving a RA response comprising a timing advance field having a width that is wider than a timing advance field for communication purposes, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from Goyal, Jeong, and NPL1 in order to allow a larger range of timing advance values for positioning purpose.

Regarding claim 4, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth, and NPL1 further discloses positioning measurement reporting as small data using PUSCH in Msg3 of the RACH procedure in order to minimize UE power consumption (Sec. 3: If the DL positioning is initiated by network, idle/inactive UE at least need to provide the PRS measurements to gNB. According to the Rel-17 small data WI, the small data can be transmitted during the RACH procedure. So a straightforward way for idle and inactive UE reporting the PRS measurements is using PUSCH in Msg 3 or Msg A during RACH procedure.). Based on this teaching, a skilled artisan would have been able to derive “wherein receiving a RA response for positioning purposes that is different from a RA response for communication purposes comprises receiving a RA response comprising an uplink (UL) grant indicating a transmit power that is different from a transmit power for communication purposes”.

Regarding claim 5, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth, and Goyal further discloses receiving a RA response comprising a bandwidth part for transmitting uplink signals ([0136] According to embodiments, a PRAR 1116 may include any of a timing advance (TA) value, a temporary WTRU identifier (e.g., temporary cell (T-CRNTI), a bandwidth part (BWP), a set of resources (e.g., time/frequency resources) to transmit the WTRU (e.g., unique) ID, the UL configuration (e.g., time/frequency resources) to transmit the uplink reference signals (e.g. any of the uplink positioning reference signals UL PRS, UL SRS, UL DM-RS).). This indicates that the size of bandwidth part is selectable.
Although Goyal, Jeong, and NPL1 do not explicitly disclose “wherein receiving a RA response for positioning purposes that is different from a RA response for communication purposes comprises receiving a RA response comprising a RACH preamble having a bandwidth that is wider than a RACH preamble for communication purposes”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Goyal in order to allow a larger bandwidth range for a RACH procedure for positioning purpose.

Regarding claim 6, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth, and Goyal further discloses wherein receiving a RA response for positioning purposes that is different from a RA response for communication purposes comprises receiving a RA response comprising a downlink control information (DCI) that is scrambled with a radio network temporary identifier (RNTI) used for positioning purposes that is different from an RNTI used for communication purposes ([0165] According to embodiments, the WTRU, after transmitting the positioning preamble, may monitor the PDCCH for DCI scrambled using its own preamble ID. According to embodiments, the DCI in the PDCCH may include the resource allocation for WTRU to transmit the positioning information in the shared channel (e.g., PUSCH). According to embodiments, the content of the DCI may include and/or indicate the temporary WTRU identifier (e.g., C-RNTI).).  

Regarding claim 9, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth, and Goyal further discloses wherein transmitting the RACH preamble comprises transmitting a message comprising the RACH preamble and a radio resource control (RRC) connection request ([0108] the WTRU may initiate (e.g., transmit) an RRC connection request through a traditional random-access channel (RACH) procedure (e.g., any of a 2-step and a 4-step RACH procedure); the RACH procedure begins with the transmission of a preamble).  

Claims 14-18 and 21 are rejected on the same grounds set forth in the rejection of claims 1, 3-6, and 9, respectively. Claims 14-18 and 21 recite similar features as in claims 1, 3-6, and 9, respectively, from the perspective of an apparatus for a UE.

Claim 26 is rejected on the same grounds set forth in the rejection of claim 1. Claim 26 recites similar features as in claim 1, from the perspective of a UE with means to perform the recited functions.

Claim 27 is rejected on the same grounds set forth in the rejection of claim 1. Claim 27 recites similar features as in claim 1, from the perspective of a non-transitory computer-readable medium storing instructions to perform the recited functions.

 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Jeong, in view of NPL1, and further in view of Tsai et al. (US 20180270869 A1; hereinafter “Tsai”).

Regarding claim 2, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth, and Jeong further discloses that RAR includes a MAC subheader with backoff indicator ([0093] Once the gNB receives the preambles, the gNB generates the corresponding RAR MAC PDU for the received RACH preambles. It is noted that the MAC PDU includes one or more MAC subPDUs and optionally padding fields. Each MAC subPDU includes one of the following: (1) a MAC subheader with backoff indicator only; (2) a MAC subheader with RAPID only (i.e., acknowledgment for SI request); or (3) a MAC subheader with RAPID and MAC RAR.). 
But Goyal, Jeong, and NPL1 do not explicitly disclose wherein receiving a RA response for positioning purposes that is different from a RA response for communication purposes comprises receiving a RA response comprising a backoff value that is different from a backoff value for communication purposes.
However, in the same field of endeavor, Tsai discloses a method for a UE receiving a RA response for positioning purposes that is different from a RA response for communication purposes that comprises receiving a RA response comprising a backoff value that is different from a backoff value for communication purposes ([0384] and Fig. 16: at Step 1604, the network node transmits to the UE a first random access response of a random access procedure including a first backoff indicator indicating a first backoff time, wherein the first parameter and the second parameter are used by the UE to derive an adjusted backoff time based on a purpose of the random access procedure; [0385] In one embodiment, the plurality of backoff parameters is configured by the network node. In another embodiment, the purpose of the random access procedure is one of initial access from an RRC_IDLE state, RRC connection establishment, handover, download data arrival in a RRC_CONNECTED state, upload data arrival in an RRC_CONNECTED state, and a positioning purpose in an RRC_CONNECTED state; thus, for example, the backoff value for positioning purpose may be different from the backoff value for data arrival in a RRC_CONNECTED state.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goyal, Jeong, and NPL1 as applied to claim 1, based on the above further teaching from Jeong, and the teaching from Tsai, to derive the limitations of claim 2, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to select a back-off value that is suitable for positioning purpose.

 Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Jeong, in view of NPL1, in view of Cha et al. (US 20210320769 A1; hereinafter “Cha”), and further in view of Wang et al. (US 20200267775 A1; hereinafter “Wang”).

Regarding claim 7, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth. But Goyal, Jeong, and NPL1 do not disclose wherein receiving a RA response for positioning purposes that is different from a RA response for communication purposes comprises receiving a RA response comprising a medium access control (MAC) control element (CE) that triggers a positioning reference signal (PRS) measurement, a sounding reference signal (SRS) transmission, or both.  
However, in the same field of endeavor, Cha discloses receiving a RA response comprising a medium access control (MAC) control element (CE) that triggers a positioning reference signal (PRS) measurement ([0242] Alternatively, a specific BWP among configured BWPs may be used in units of symbols, slots, PRS occasions, or PRS occasion groups in which a PRS is transmitted by activating/deactivating the specific BWP or switching to the specific BWP through dynamic signaling such as a DCI/MAC-control element (CE).).
Furthermore, in the same field of endeavor, Wang discloses receiving a RA response comprising a medium access control (MAC) control element (CE) that triggers a sounding reference signal (SRS) transmission ([0084] the random access response in the first message format may further include an RRC message (RRC Msg), a message format field (Format), and/or downlink data (DL Data). The RRC message includes configuration information of some signaling bearers (for example, a signaling bearer 2) and a data bearer, and specifically includes a related parameter (for example, a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a channel sounding reference signal (SRS)…; [0996] The foregoing field information may be transmitted as control information of the layer 2, such as, a media access control control element (MAC CE) or a MAC sub-header, or may be transmitted as control information of the layer 3, such as, an RRC message, or some field information may be transmitted as control information of the layer 2, and the other field information may be transmitted as control information of the layer 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goyal, Jeong, and NPL1 as applied to claim 1, based on the above teachings from Cha and Wang, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to trigger a PRS measurement and to achieve synchronization.

Claim 19 is rejected on the same grounds set forth in the rejection of claim 7. Claim 19 recites similar features as in claim 7 from the perspective of an apparatus for a UE.

 Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Jeong, in view of NPL1, and further in view of Wang.

Regarding claim 8, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth, and Goyal further discloses receiving a  positioning random access response (PRAR) window size ([0133] the WTRU 1110 may receive (e.g., other) parameters, which may include, any of a preamble power, a positioning random access response (PRAR) window size, a power ramping factor, and a maximum number of retransmissions; [0135] the WTRU 11 10 may monitor for reception of a positioning MSG2 RAR 1116 (e.g., a PRAR), for example in a PRAR (e.g., time) window 1115.). 
But Goyal, Jeong, and NPL1 do not explicitly disclose wherein receiving the RA response for positioning purposes comprises receiving the RA response for positioning purposes during a response window for positioning purposes that is different from a response window for communication purposes. 
However, in the same field of endeavor, Wang discloses different RAR time windows for different RAR messages ([0012] the method further includes determining, by the terminal device, the message format of the random access response based on a time window in which the terminal device receives the random access response, where each message format of the random access response corresponds to one time window, and different message formats correspond to different time windows.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goyal, Jeong, and NPL1 as applied to claim 1, based on the above teaching from Wang, to derive the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to select a response window that is suitable for a RACH procedure for positioning purpose.

Claim 20 is rejected on the same grounds set forth in the rejection of claim 8. Claim 20 recites similar features as in claim 8 from the perspective of an apparatus for a UE.

 Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Jeong, in view of NPL1, and further in view of Kim et al. (US 20190215119 A1; hereinafter “Kim”).

Regarding claim 10, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth. But Goyal, Jeong, and NPL1 do not disclose wherein receiving the RA response comprises receiving a message comprising the RA response and a radio resource control (RRC) configuration.  
However, in the same field of endeavor, Kim discloses wherein receiving the RA response comprises receiving a message comprising the RA response and a radio resource control (RRC) configuration ([0198] Default value(s) which are to be used as the seed value of the DMRS of the control channel and the data channel, and/or the seed value for scrambling the control channel and the data channel until the UE receives an RRC configuration may be transmitted to UE(s) through a channel carrying system information, such as RMSI, RAR, or paging, which is detected/received after the UE(s) detect/receive a PBCH.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goyal, Jeong, and NPL1 as applied to claim 1, based on the above teaching from Kim, to derive the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to receive RRC configuration that is suitable for positioning purpose.

Regarding claim 11, Goyal, Jeong, and NPL1 disclose the limitations of claim 1 as set forth, and Goyal further discloses transmitting, to the BS, a radio resource control (RRC) connection request indicating a positioning cause ([0128] and Fig. 10: The WTRU may transmit a first positioning message MSG1 1020, for example using a RACH preamble, requesting to transmit a positioning measurement report, according to the configured periodicity; thus, indicating a positioning cause.).
But Goyal, Jeong, and NPL1 do not disclose transmitting, to the BS, a radio resource control (RRC) connection request indicating a positioning cause; and receiving, from the BS, an RRC configuration.  
However, in the same field of endeavor, Kim discloses wherein receiving the RA response comprises receiving a message comprising the RA response and a radio resource control (RRC) configuration ([0198] Default value(s) which are to be used as the seed value of the DMRS of the control channel and the data channel, and/or the seed value for scrambling the control channel and the data channel until the UE receives an RRC configuration may be transmitted to UE(s) through a channel carrying system information, such as RMSI, RAR, or paging, which is detected/received after the UE(s) detect/receive a PBCH.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goyal, Jeong, and NPL1 as applied to claim 1, based on the further teaching from Goyal and the teaching from Kim, to derive the limitations of claim 11, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to receive RRC configuration that is suitable for positioning purpose.

Regarding claim 12, Goyal, Jeong, NPL1, and Kim disclose the limitations of claim 11 as set forth, and Goyal further discloses wherein the RRC connection request indicating a positioning cause comprises an establishment clause that indicates positioning ([0128] and Fig. 10: The WTRU may transmit a first positioning message MSG1 1020, for example using a RACH preamble, requesting to transmit a positioning measurement report, according to the configured periodicity.).

Claims 22-24 are rejected on the same grounds set forth in the rejection of claims 10-12, respectively. Claims 22-24 recite similar features as in claims 10-12, respectively, from the perspective of an apparatus for a UE.

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Jeong, in view of NPL1, in view of Kim, and further in view of Chen et al. (US 20190350002 A1; hereinafter ”Chen”) .

Regarding claim 13, Goyal, Jeong, NPL1, and Kim disclose the limitations of claim 11 as set forth, and Goyal further discloses receiving, from the BS, an indication of a temporary radio network temporary identifier in an RAR in response to an RRC connection request indicating a positioning cause ([0124] the RAR may include information indicating that the transmitted RACH preamble was received by the BS and may provide the WTRU with a temporary ID (e.g. T-CRNTI, etc.); [0135] and Fig. 11: According to embodiments, after sending a positioning request 1114 (e.g., any of a positioning preamble transmission and a transmission in a positioning resource), the WTRU 1110 may monitor for reception of a positioning MSG2 RAR 1116 (e.g., a PRAR), for example in a PRAR (e.g., time) window 1115. A positioning random access response 1116 may be referred to herein as any of a “positioning RAR” and a “PRAR”; PRAR is indicated as being different from a normal RAR).).
But Goyal, Jeong, and NPL1, and Kim do not disclose receiving, from the BS, an indication of an inactive radio network temporary identifier (I-RNTI) for positioning, wherein the RRC connection request indicating a positioning cause comprises the I-RNTI for positioning.
However, in the same field of endeavor, Chen discloses wherein the RRC connection request comprises the I-RNTI ([0037] the RRC connection resume request message may include an Inactive-Radio Network Temporary Identifier (I-RNTI) for the UE context validity check and fetch. The I-RNTI may be allocated by the last serving BS.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goyal, Jeong, and Kim as applied to claim 11, based on the further teaching from Goyal and the teaching from Chen, to derive the limitations of claim 13, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify the UE that is transmitting a connection request.

Claim 25 is rejected on the same grounds set forth in the rejection of claim 13. Claim 25 recites similar features as in claim 13 from the perspective of an apparatus for a UE.




Response to Arguments
Applicant's arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gong et al. (US 20200154467 A1) – RA response with radio resource control (RRC) configuration.
3GPP TS36.321 V16.2.0 (2020-09) – Configured UE transmitted power of the Serving Cell performing the Random Access Procedure.
Shin et al. (US 20210314925 A1) – RA response comprising an uplink (UL) grant indicating a transmit power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471